(Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit denied, 375 U. S. 954); and
(Certiorari, ante, p. 877,'to the United States Court of Appeals for the Third Circuit.) The motion of the respondents in No. 543, October Term, 1963, requesting action on the motion for leave to file a conditional petition for rehearing is denied; for leave to file a brief, as amici curiae, in No. 345 is granted; for leave to participate in the oral argument, as amici curiae, of No. 345 is denied.